Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/166,427 filed on 2/3/21. Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 & 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,109,376 to Bek.
Claim 10
Bek discloses in Fig 5,
A method for applying a torque transmitting device (e.g. 2) in a transmission, the method comprising: applying a hydraulic pressure (e.g. via 3) to a first side of an indexer (e.g. 4) to transition the torque transmitting device from a disengaged state to a fluid-engaged state activated by the hydraulic pressure; removing the hydraulic pressure from the first side of the indexer; and mechanically holding (e.g. via locking member 9) the torque transmitting device in a locked-engaged state subsequent to removing the hydraulic pressure from the first side of the indexer (Column 3 lines 8-23).
Claim 11
The method of claim 10, wherein the indexer comprises a transmission side (e.g. piston engagement side 3) and an engine side (e.g. side opposite 3), and wherein the first side is the transmission side.
Claim 12
The method of claim 10, wherein the torque transmitting device is transitioned from the disengaged state to the fluid-engaged state by axial movement of the indexer in the direction of the hydraulic pressure when the hydraulic pressure is applied and rotational movement of the indexer subsequent to removing the hydraulic pressure (Column 4 lines 60-67, Column 5 lines 1-17, element 4 is moved axially via hydraulic pressure to engage clutch 2).



Claim 13
The method of claim 10, wherein applying the hydraulic pressure comprises causing a first pressure sufficient to move the indexer and a second pressure sufficient to place the indexer in the fluid-engaged state, wherein the first pressure is less than the second pressure (Column 1 lines 34-67 Column 2 lines 1-8, varying hydraulic pressures are based upon preset shifting characteristics and capacities of the shifting element).
Claim 17
A method for applying a torque transmitting device (e.g. 2) in a transmission, the method comprising: activating, non-mechanically, an actuator (e.g. via fluid chamber 3) to transition the torque transmitting device from a disengaged state to a first engaged state; deactivating, non-mechanically, the actuator; and mechanically holding the torque transmitting device (e.g. via 9) in a second engaged state subsequent to deactivating, non-mechanically, the actuator (e.g. fluid chamber 3 not supplied fluid).
Claim 18
The method of claim 17, wherein activating, non-mechanically, the actuator to transition the torque transmitting device from the disengaged state to the first engaged state comprises activating a hydraulic pump (not shown, Column 3 lines 25-39).
Claim 19
The method of claim 18, wherein activating the hydraulic pump comprises actuating the hydraulic pump to operate at a first pressure sufficient to move the actuator and a second pressure subsequent to the first pressure and sufficient to place the actuator in the first engaged state, wherein the first pressure is less than the second pressure (Column 1 lines 34-67 Column 2 lines 1-8, varying hydraulic pressures are based upon preset shifting characteristics and capacities of the shifting element).
Claim 20
The method of claim 17, further comprising: activating, non-mechanically, the actuator to transition the torque transmitting device from the second engaged state to the disengaged state; and deactivating, non-mechanically, the actuator as the torque transmitting device (Column 5 lines 40-50, main transmission pump no longer supplies fluid to piston space 3, which disengages the clutch 2).
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to show or render obvious a lock operatively connected to the indexer, the lock engaging the indexer in a first configuration corresponding to the engaged state of the indexer and the lock engaging the indexer in a second configuration corresponding to the disengaged state, the first configuration different from the second configuration; in combination with the remaining limitations of claim 1.
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vasilantone ‘192 teaches a clutch with indexer, but lacks a lock and hydraulic type actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659